Cook, J.,
concurring in judgment only. The majority concludes that the fruits of the consent search of Robinette’s vehicle were (1) the product of an illegal detention and (2) obtained as a result of Robinette’s involuntary consent. I agree only that the fruits of the search were the product of an illegal detention. I nevertheless concur because evidence gathered by police during an illegal detention is inadmissible, even where consent to search has been voluntarily given, unless the state proves that the consent resulted from an independent act of free will. Florida v. Royer (1983), 460 U.S. 491, 103 S.Ct. 1319, 75 L.Ed.2d 229. Additionally, I write to clarify some fine distinctions that seem blurred by the majority.
SEIZURE OF ROBINETTE
In order for there to be an illegal detention there must be a seizure of the person that is unreasonable. In determining whether there is a seizure, a court must take into account the circumstances surrounding the encounter and determine whether the police conduct would have communicated to a reasonable person that he was not at liberty to ignore the police presence and go about his business. Michigan v. Chesternut (1988), 486 U.S. 567, 569, 108 S.Ct. 1975, 1977, *247100 L.Ed.2d 565, 569. Here, the majority applies this test to adjudge that Officer Newsome continued to “seize” Robinette, within the meaning of the Fourth Amendment, after concluding his investigative purpose for the initial stop.
REASONABLENESS OF THE SEIZURE
After determining that Officer Newsome’s extended detention of Robinette constituted a seizure, the majority nevertheless concludes that the-first question asked in connection with a drug interdiction policy — whether Robinette possessed any contraband — did not violate the Fourth Amendment. In support of that conclusion, the majority cites two portions of the United States Supreme Court’s plurality opinion in Florida v. Royer, supra, 460 U.S. 491, 103 S.Ct. 1319, 75 L.Ed.2d 229, and the test set out in Brown v. Texas (1979), 443 U.S. 47, 99 S.Ct. 2637, 61 L.Ed.2d 357.
In its first reference to Royer, the majority quotes language addressing situations where a police encounter does not rise to the level of a seizure. The second cite to Royer addresses situations where there has, in fact, been a seizure, but that seizure is justified by a police officer’s reasonable suspicion of criminal activity. In light of the majority’s determinations that Robinette was seized while being questioned pursuant to the drug interdiction policy and that Officer Newsome did not possess a reasonable suspicion justifying that detention, the Royer citations lend no support to the majority’s analysis. The majority’s cite to Brown, on the other hand, does relate to situations where police, absent even a reasonable suspicion of criminal activity, may seize individuals without violating the Fourth Amendment (e.g., sobriety checkpoints).
As noted in Brown at 51, 99 S.Ct. at 2640, 61 L.Ed.2d at 362, a seizure may be reasonable within the confines of the Fourth Amendment despite the absence of probable cause or reasonable suspicion of criminal activity if the seizure satisfies a balance between “ ‘the public interest and the individual’s right to personal security free from arbitrary interference by law officers.’ ” Id., 443 U.S. at 50, 99 S.Ct. at 2640, 61 L.Ed.2d at 361, quoting Pennsylvania v. Mimms (1977), 434 U.S. 106, 109, 98 S.Ct. 330, 332, 54 L.Ed.2d 331, 336. The United States Supreme Court has applied this standard to determine that fixed border patrol checkpoints (United States v. Martinez-Fuerte [1976], 428 U.S. 543, 96 S.Ct. 3074, 49 L.Ed.2d 1116) and sobriety checkpoints (Michigan Dept. of State Police v. Sitz [1990], 496 U.S. 444, 110 S.Ct. 2481, 110 L.Ed.2d 412) are not unreasonable seizures within the meaning of the Fourth Amendment if “carried out pursuant to a plan embodying explicit, neutral limitations on the conduct of individual officers.” Brown, 443 U.S. at 51, 99 S.Ct. at 2640, 61 L.Ed.2d at 362.
In light of these cases, analysis of Officer Newsome’s inquiry during the extended detention, as part of a drug interdiction policy, would pose an interest*248ing legal question. As noted by the majority, suppression of illegal drug trafficking weighs heavily in the public interest. Additionally, that Officer Newsome’s questioning followed a valid initial stop and was limited to two brief questions minimizes the seizure’s interference with individual liberty.7 Had the state advanced Officer Newsome’s extended detention of Robinette as a reasonable seizure under the Fourth Amendment pursuant to the drug interdiction policy, rather than arguing that there was no seizure at all, it might have been able to demonstrate that there was no period of illegal detention and thus no Fourth Amendment violation. The state, however, did not pursue this fine of reasoning and, consequently, did not introduce evidence sufficiently demonstrating that the drug interdiction policy met the standards for neutrality set forth in Martinez-Fuerte and Sitz. Accordingly, I conclude that both questions posed to Robinette after the initial stop had ended constituted illegal detention and that the evidence seized flowing from the later consent search was therefore inadmissible. Compare State v. Chatton (1984), 11 Ohio St.3d 59, 11 OBR 250, 463 N.E.2d 1237.
PROPER DEFERENCE SHOULD BE GIVEN TO THE TRIAL COURT’S FACTUAL FINDINGS
A determination that evidence seized by police is the product of an illegal detention ordinarily obviates the need for a court to determine whether consent to search was, in fact, voluntarily given. Royer, 460 U.S. at 501, 103 S.Ct. at 1326, 75 L.Ed.2d at 238. The evidence is to be suppressed unless the state can demonstrate that consent to the search was given by the defendant as an independent act of free will. Id. No such showing was made by the state in this case. Accordingly, this court’s analysis should end at its determination that consent to search was the product of the illegal detention.
The majority, nonetheless, reviews the trial court’s factual finding that consent was voluntarily given. In reversing the trial court’s finding of voluntariness, the majority does not defer to the trial court as the trier of fact. The question of whether consent is voluntarily given, unlike the inquiry into whether a police encounter constitutes a seizure, however, is a pure question of fact, requiring the trier of fact to determine what the defendant subjectively believed. Compare Schneckloth v. Bustamonte (1973), 412 U.S. 218, 227, 93 S.Ct. 2041, 2047-2048, 36 *249L.Ed.2d 854, 862 (“question whether a consent to a search was in fact Voluntary’ or was the product of duress or coercion, express or implied, is a question of fact to be determined from the totality of all the circumstances”), with Chestemut, supra, 486 U.S. at 574, 108 S.Ct. at 1980, 100 L.Ed.2d at 572 (“ ‘reasonable person’ standard [used to determine whether a seizure has occurred] ensures that the scope of Fourth Amendment protection does not vary -with the state of mind of the particular individual being approached”).
“At a suppression hearing, the evaluation of evidence and the credibility of witnesses are issues for the trier of fact.” State v. Mills (1992), 62 Ohio St.3d 357, 366, 582 N.E.2d 972, 982. In cases such as this, where there are two reasonable views of the evidence, an appellate court is not free to choose the view that it prefers. Instead, the appellate court must yield to the trier of fact, who “is best able to view the witnesses and observe their demeanor, gestures and voice inflections, and use these observations in weighing the credibility of the proffered testimony.” Seasons Coal Co., Inc. v. Cleveland (1984), 10 Ohio St.3d 77, 80, 10 OBR 408, 411, 461 N.E.2d 1273, 1276.
CONCLUSION
Although I disagree with much of the majority’s analysis, I concur in its disposition of this case based solely on the state’s failure to demonstrate that Robinette’s consent was procured during a period of legal detention. The state carries the burden of proving that a warrantless search or seizure is constitutionally permissible. Xenia v. Wallace (1988), 37 Ohio St.3d 216, 524 N.E.2d 889, paragraph two of the syllabus. In this case, the state failed to meet that burden.

. For purposes of this inquiry, the period of detention attributable to the drug interdiction policy would exclude the search conducted by Officer Newsome after he obtained Robinette’s consent. “The Fourth Amendment proscribes unreasonable searches and seizures; it does not proscribe voluntary cooperation.” Florida v. Bostick (1991), 501 U.S. 429, 439, 111 S.Ct. 2382, 2389, 115 L.Ed.2d 389, 401. It would also exclude the period of detention attributable to the initial stop. Pennsylvania v. Mimms (1977), 434 U.S. 106, 111, 98 S.Ct. 330, 333, 54 L.Ed.2d 331, 337.